DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 claims a secondary battery included in the battery pack according to claim 1, but the battery pack according to claim 1 already requires a plurality of secondary batteries.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-6 allowed.
	Claim 7 would be found allowable if the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 requires a battery pack, comprising: a battery unit including a plurality of secondary batteries, each including a sealing plate and a positive electrode terminal attached to the sealing plate and a negative electrode terminal attached to the sealing plate; a bus bar that connects the secondary batteries together . 
Prior art reference US PGPub 2006/0267545 discloses a battery pack having a plurality of cells wherein when the battery cells swell due to abnormal operation, stress is concentrated on a predetermined region of the battery pack to mechanically disconnect electrically connecting members [Abstract, Figures 1 and 2]. However, even the side battery housing plates that swell are interpreted to be sealing plates, they are not attached to positive and negative electrode terminals and they do not push up on the bus bars as required by the claims. The side housing plate would also lack the gas release valve as required by the claims. 
Similarly, prior art reference US PGPub 2011/0039147 discloses a side expanding battery that pushes up on a shorting plate 42 to generate a short circuit [0051, Figures 2-4]. However, the side plates are not attached to positive and negative electrode terminals as required by the claims. 
Similarly, prior art reference US PGPub 2015/0207131 discloses a short circuit member 56 that inversely deforms upward at a predetermined pressure [0075, Figure 5]. However, even if the member is interpreted to be the sealing plate as opposed to the cap plate, the member is not attached to positive and negative electrode terminals as required by the claims. The short circuit member would also lack the gas release valve as required by the claims. 
Prior art reference US PGPub 2018/0076439 discloses a battery pack [Abstract]. When the battery swells, high temperature heat is transferred to the connection line to break the fuse 120 [0040, the connections between terminals are maintained so that the overcurrent generates the high-temperature heat [0040] and does not disclose a push on an insulating plate and bus bar connecting the terminals as required by the claims. As US PGPub 2006/0267545 discloses stress concentrated on a predetermined region [Abstract], multiple dimension swelling of battery packs is not inherent among different battery packs. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of a battery pack, comprising: a battery unit including a plurality of secondary batteries, each including a sealing plate and a positive electrode terminal attached to the sealing plate and a negative electrode terminal attached to the sealing plate; a bus bar that connects the secondary batteries together in parallel; an insulating plate disposed between the sealing late of each secondary battery and the bus bar; and a short-circuit breaking portion that interrupts an electric conduction path between the secondary batteries connected in parallel by allowing each sealing plate to bulge outward in response to an internal pressure rise of the corresponding secondary battery to push up the insulating plate and push up the bus bar with the insulating plate interposed therebetween, wherein each sealing plate includes a gas release valve that opens when receiving a pressure of higher than or equal to a predetermined operating pressure, and wherein a portion of each sealing plate that bulges most protrudes outward by greater than or equal to 1.5 mm from an outer peripheral edge of the sealing plate when a pressure in the corresponding secondary battery reaches the operating pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725